Torino, J.,
delivered the opinion of the court:
In this action, brought April 20, 1869, the petitioner claims the sum of $2,739 51. And the court finds the facts to be—
1. That the petitioner was collector of customs for Falmouth and Portland from May, 1853, to May, 1857.
2. During the year 1855 he collected the sum of $1,049 51, and in the year 1856 he collected the sum of $1,690, for the care and custody in bonded warehouses of imported goods.
3. That in his quarterly accounts rendered to the Treasury Department, he credited those sums to the United States, as follows: The sum of $1,049 51 as received “ for storage of merchandise,” and $1,690 as received “for services of inspectors of customs having charge of merchandise in bonded warehouses;” and he paid the sums so credited, ns they were accounted for.
4. That on the 9th of July, 1S57, and 11th of November, 1857, he was notified by the department that his accounts as collector were audited and a balance found against him, and he was *35required to make payment of it, and informed that bis claims for additional compensation, if transmitted, would be adjusted, and tbe amount found due liim remitted to liim.
5. Tbat on tbe 19tb of February, 1858, be was.notified that bis accounts bad been further adjusted and closed.
0. Tbat on June 15,1861, tbe petitioner filed with tbe Department tbe account in which be claimed tbe sums credited and paid to tbe government as aforesaid as belonging to him and part of bis compensation, and paid and credited to tbe government by mistake, and bis claim was not allowed.
If it be admitted tbat tbe petitioner was entitled to retain tbe sums be paid over, then tbe sums accounted for and iiaid up to December 31, 1856, were recoverable by him then, if at all, and therefore accrued to him six years before March 3,1863, and bis action for these was by tbe statute limited to three years from tbat date, and was consequently barred March 3,1866, and this action was not brought till April, 1869.
And the sums accounted for and paid March 31, 1857, were due and recoverable then, if at all, and bis action for these was barred in six years therefrom, i. e., on March 31, 1863.
And on the facts stated the court find tbat tbe claim of tbe petitioner is barred by tbe limitations prescribed by statute of March, 1863; and it is ordered tbat said petition be dismissed.